Citation Nr: 0946210	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  03-15 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The Veteran served on active military duty from April 1992 to 
June 2001.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In April 2006, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The transcript of the hearing is in the claims folder.  

In July 2006, the Board remanded claims for service 
connection for migraine headaches and infertility.  After the 
development requested by the Board, the agency of original 
jurisdiction (AOJ) granted the claims.  The Veteran was 
notified as to ratings and effective dates in accordance with 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
He did not disagree with the ratings or effective dates 
assigned.  Therefore, no aspect of these claims remains in 
appellate status before the Board.  

The July 2006 Board decision also denied service connection 
for hemorrhoids.  The Veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  The Court 
vacated the Board decision and remanded the matter to the 
Board.  


FINDING OF FACT

The Veteran's hemorrhoids increased in severity, beyond their 
natural progress, during his active service.  



CONCLUSION OF LAW

The Veteran's hemorrhoids were aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(b), 3.306 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2009); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

An external hemorrhoid tag, asymptomatic, was noted when the 
Veteran was examined for service in March 1992.  Since this 
was noted when the Veteran was examined and accepted for 
service, the questions is whether it was aggravated.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).   

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability under went no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.304(b).  

The external hemorrhoid tag noted on the 1992 examination for 
service was asymptomatic.  It could well have represented a 
residual from a previous hemorrhoid.  It would not 
necessarily have gotten worse.  In fact it was apparently 
stable for several years.  Approximately 5 years later, an 
external hemorrhoid was found on a general physical 
examination in July 1997.  There is no indication of 
increased symptomatology at that time.  

It was not until the Veteran had been on active service for 
almost 7 years that there was a report of symptomatic 
hemorrhoids.  An April 1999 service treatment record shows 
the Veteran was primarily seen for other problems.  He 
complained of two to three episodes of a mild amount of 
bright red blood on the toilet paper secondary to 
hemorrhoids, which occurred approximately one to two months 
prior to March 1999, and had not reoccurred.  There were no 
medical findings or diagnoses as to hemorrhoids.  

The law precludes the establishment of the presumption of 
aggravation under 38 U.S.C. § 1153 using only evidence of a 
temporary flare-up of symptoms of the pre-existing condition.   
Davis v. Principi, 276 F.3d 1341, 1344-45 (Fed. Cir. 2001).  
However, the same findings were becoming much too frequent 
for an acute and transitory flare-up.  

A September 2000 service treatment record addressed other 
issues and noted a complaint of bleeding hemorrhoids.  
Examination revealed external hemorrhoids.  Treatment was 
recommended.  

A few months later, in January 2001 a service treatment 
record showed that the Veteran complained of painful, 
bleeding hemorrhoids upon bowel movement and wiping.  Upon 
physical examination, there was a hemorrhoid surrounding the 
rectum, approximately 5 millimeters in size, pink and 
bleeding.  

The medical record report of January 2001 shows that rectal 
examination revealed external hemorrhoids.  

On examination for separation from service, in April 2001, 
the Veteran reported that he had painful hemorrhoids and was 
taking suppositories.  The examiner drew a line through the 
normal boxes, including the one for the anus and rectum.  

The Veteran completed his active service in June 2001.  
Shortly thereafter, in a letter dated in August 2001, a 
private physician, A. B. J., M.D., noted that in June 2001, 
the Veteran presented with complaints of hemorrhoids, 
bleeding, and pain with bowel movement.  Upon physical 
examination, the Veteran had prolapsing and bleeding internal 
and external hemorrhoid, anteriorly.  Treatment was 
recommended.  

In September 2001, a VA rectum and anus examination was 
conducted.  The examiner noted that hemorrhoids were 
diagnosed at service entrance.  The Veteran reported slight 
daily anal pain and that he had previously declined band 
ligation.  A physical examination disclosed a large external 
and internal hemorrhoid.  

Private treatment records from October 2005 indicated that 
the Veteran was seen for rectal pain and bleeding.  The 
Veteran reported problems with hemorrhoids since 1992, and 
problems with intermittent bleeding with stools and rectal 
pain for the prior five years.  Rectal pain and bleeding was 
assessed.  Later in October, the Veteran underwent a 
colonoscopy.  The impression was thrombosed internal 
hemorrhoids and spontaneously protruding hemorrhoids.  Later 
that month, the Veteran was seen with complaints of pain with 
bowel movements and daily anal bleeding.  Upon examination, 
internal and external hemorrhoids were assessed.  A 
hemorrhoidectomy was completed.  A November 2005 private 
treatment record indicated the Veteran was healing well and 
the pain was resolved.  

Conclusion

A remand by the Court is meant to entail a critical 
examination of the justification of a decision and is not 
merely for the purpose of rewriting the opinion so that it 
will superficially comply with the reasons and bases 
requirements.  See Masors v Derwinski, 2 Vet. App. 181, 189 
(1992); Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991); 
Sammarco v. Derwinski, 1 Vet. App. 111, 112-4 (1991) , 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1991).  The 
Board has review the record in light of the arguments 
advanced by the Veteran's representative and the recent Court 
decision.  

The Veteran had an external hemorrhoidal tag when he was 
examined for service.  It was asymptomatic at that time and 
could very well have remained so.  In fact, it was stable for 
about 7 years.  Then, during service, it became symptomatic 
and remained so until surgery after service.  The onset of 
symptoms of bleeding during service represents an increase in 
severity that did not need to happen.  That is, it is an 
increase beyond the natural progress of the disease.  Also, 
the internal hemorrhoids found by a private physician within 
the month after service must have begun in service and are 
evidence of aggravation.  There is no clear and unmistakable 
evidence (obvious or manifest) that would rebut the 
presumption of aggravation due to the increase in severity 
during service that has been demonstrated in this case.  
Resolving any reasonable doubt in the Veteran's favor, the 
Board finds that the Veteran's hemorrhoids were aggravated by 
service and grants service connection.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.   



ORDER

Service connection for hemorrhoids is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


